USCA11 Case: 21-10872       Date Filed: 07/07/2022   Page: 1 of 21




                                                      [PUBLISH]
                              In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                           No. 21-10872
                    ____________________

ROYAL PALM PROPERTIES, LLC,
a Florida limited liability company,
                                                Plaintiff-Counter
                                             Defendant-Appellee,
versus
PINK PALM PROPERTIES, LLC,
a Florida limited liability company,


                                             Defendant-Counter
                                             Claimant-Appellant.
USCA11 Case: 21-10872          Date Filed: 07/07/2022       Page: 2 of 21




2                        Opinion of the Court                    21-10872

                      ____________________

            Appeal from the United States District Court
                for the Southern District of Florida
              D.C. Docket No. 9:17-cv-80476-DMM
                     ____________________

Before WILSON, ROSENBAUM, Circuit Judges, and COVINGTON,*
District Judge.
WILSON, Circuit Judge:
      Today we decide if civil lawsuits are more like regular or
postseason National Football League (NFL) games. That is, can
they end in a tie or must a winner always be named?
        We think they are more like regular season games. Courts,
unlike the NFL, are not in the business of declaring winners; they
are in the business of settling legal disputes. And, sometimes, legal
disputes do not have a clear winner (in legalese, a “prevailing
party”). As such, courts are not required to declare a winner—or a
“prevailing party”—in every case.
        The answer to this question—whether legal cases can end in
a tie or if a prevailing party must be named—is significant because
the prevailing party of a lawsuit is ordinarily entitled to recover its
costs, see Fed. R. Civ. P. 54(d)(1), and also can be eligible for fee


* The Honorable Virginia M. Covington, United States District Judge for the
Middle District of Florida, sitting by designation.
USCA11 Case: 21-10872         Date Filed: 07/07/2022      Page: 3 of 21




21-10872                Opinion of the Court                           3

awards under various fee-shifting statutes. In the case at hand,
Royal Palm Properties, LLC (Royal Palm) sued Pink Palm Proper-
ties, LLC (Pink Palm) for trademark infringement and Pink Palm
countersued. Both parties ultimately lost on their claims. Pink
Palm asserted that it was the prevailing party, and thereby entitled
to costs under Rule 54 and “exceptional case” fees under the Lan-
ham Act, because it successfully defended the initial infringement
claim. Because there was a split judgment and both parties lost on
their claims, however, the district court ruled that there was “no
clear winner” and, thus, no prevailing party. After careful review
we agree that there was no prevailing party in this case and affirm
the judgment of the district court.
                       I.     BACKGROUND
       To understand the legal issues on appeal, it is helpful to
delve into the case’s procedural history.
       Royal Palm initiated this action against Pink Palm in April
2017, alleging that Pink Palm infringed its registered service mark
“Royal Palm Properties” (the Trademark) 1 in violation of the Lan-
ham Act, 15 U.S.C. § 1114. Pink Palm responded by filing five coun-
terclaims, four seeking cancellation of the Trademark for various
reasons and one seeking a declaratory judgment of non-infringe-
ment. In March 2018, at the motion-to-dismiss stage, three of Pink


1 Royal Palm successfully registered the Trademark with the United States
Patent and Trademark Office on November 27, 2012.
USCA11 Case: 21-10872         Date Filed: 07/07/2022     Page: 4 of 21




4                       Opinion of the Court                  21-10872

Palm’s counterclaims were dismissed with prejudice. The surviv-
ing cancellation counterclaim sought a declaratory judgment of in-
validation and cancellation of the Trademark on the grounds that
it is not distinctive and is confusingly similar to previously regis-
tered trademarks.
        Royal Palm’s infringement claim and Pink Palm’s surviving
counterclaims of noninfringement and cancellation proceeded to
trial. Following a three-day trial, the jury unanimously found that
Pink Palm did not infringe the Trademark and that the Trademark
was not invalid on the grounds asserted by Pink Palm. Pink Palm
subsequently moved for judgment as a matter of law (JMOL), ask-
ing the district court to overrule the jury’s determination that the
Trademark was valid. The district court agreed with Pink Palm and
entered an order and final judgment granting it JMOL, thereby
overruling the jury verdict and invalidating the Trademark. Pink
Palm subsequently filed a motion for bill of costs, which the district
court granted as Pink Palm was the prevailing party in light of its
order granting JMOL. 2
      Not happy with the Trademark being invalidated, Royal
Palm timely appealed. This brings us to Royal Palm I. There, after
hearing oral argument, we reversed the district court’s grant of
JMOL, reinstating the jury’s verdict and the Trademark’s validity.


2 After Royal Palm appealed from the final judgment, the district court
granted Royal Palm’s unopposed motion to stay the execution of its order
granting Pink Palm’s costs pending appeal.
USCA11 Case: 21-10872         Date Filed: 07/07/2022     Page: 5 of 21




21-10872                Opinion of the Court                         5

See Royal Palm Props., LLC v. Pink Palm Props., LLC, 950 F.3d
776, 780 (11th Cir. 2020) (Royal Palm I).
       Back in the district court after Royal Palm I, as relevant here,
Pink Palm sought costs under Rule 54(d)(1) and “exceptional case”
fees under the Lanham Act, both of which would require a finding
that Pink Palm was the prevailing party. See Fed. R. Civ. P. 54(d)(1)
(“[C]osts . . . should be allowed to the prevailing party.”); 15 U.S.C.
§ 1117(a) (“The court in exceptional cases may award reasonable
attorney fees to the prevailing party.”). As a result of the appellate
mandate, the district court ruled that Pink Palm was (1) no longer
the prevailing party for purposes of costs, and (2) not entitled to an
award of attorney fees under the Lanham Act’s exceptional case
doctrine. In light of the jury’s split decision on the parties’ compet-
ing claims, the district court held that neither party would recover
fees or costs. The court reasoned that neither Pink Palm nor Royal
Palm could be viewed as the prevailing party since each party
brought significant claims that were ultimately unsuccessful:
               There are two central issues in this case. The
       first is whether [Pink Palm] had infringed [Royal
       Palm’s] Trademark, and the second is whether [Royal
       Palm’s] Trademark is invalid for the reasons asserted
       by [Pink Palm]. The Jury found that [Pink Palm] had
       not infringed the Trademark but that the Trademark
       is not invalid on the grounds asserted by [Pink Palm].
       Thus, in the Eleventh Circuit’s words, “the jury split
       the baby[.]” . . . . In light of the Jury’s Verdict, it is
USCA11 Case: 21-10872           Date Filed: 07/07/2022       Page: 6 of 21




6                         Opinion of the Court                    21-10872

       clear that each Party prevailed on a central issue and
       that each Party lost on a central issue in this case.
               Considering the entire record, including
       [Royal Palm’s] successful appeal of the Order Grant-
       ing Renewed Motion for [JMOL], I find that neither
       Party so clearly prevailed as to be considered the pre-
       vailing party under the applicable law. “[T]he ‘touch-
       stone of the prevailing party inquiry must be the ma-
       terial alteration of the legal relationship of the par-
       ties.’” CRST, 136 S. Ct. at 1646 (citation omitted).[ 3]
       No such material alteration exists here, as [Royal
       Palm] has maintained the Trademark and it was
       found that [Pink Palm’s] prior conduct did not in-
       fringe that Trademark. Even construing the resolu-
       tion of the Parties’ disputes as a material alteration of
       their legal relationship, each Party prevailed and lost
       on one of the two central issues in this case—leaving
       no clear winner.
              Although this outcome is unusual, the unusual
       facts of this case warrant it. The Parties point to no
       precedent requiring a court to declare a prevailing
       party in every case. In sum, having carefully consid-
       ered the record, the Parties’ respective arguments,



3 CRST Van Expedited, Inc. v. E.E.O.C., 136 S. Ct. 1642 (2016).
USCA11 Case: 21-10872        Date Filed: 07/07/2022      Page: 7 of 21




21-10872                Opinion of the Court                         7

       and the applicable law, I am simply not persuaded
       that either Party can be declared prevailing.
       Because it found that neither party could be characterized as
the prevailing party, the district court declined to award costs or
fees to Pink Palm. This is Pink Palm’s appeal of the district court’s
fee order.
                  II.   STANDARDS OF REVIEW
       In reviewing a district court’s prevailing party determina-
tion, we review the court’s underlying factual findings for clear er-
ror but review de novo the legal question of whether those facts
suffice to render a party a “prevailing party.” Beach Blitz Co. v. City
of Miami Beach, 13 F.4th 1289, 1297 (11th Cir. 2021).
       Before we can decide whether the district court erred by fail-
ing to name Pink Palm the prevailing party, however, we must ad-
dress a threshold issue: Are courts required to name a prevailing
party in every case, or can there be no prevailing party? This is a
pure legal question that we review de novo. See Sargeant v. Hall,
951 F.3d 1280, 1282 (11th Cir. 2020).
           III.   THE PREVAILING PARTY STANDARD
       While the question of whether there can be no prevailing
party is an issue of first impression for our court, the term “prevail-
ing party” “is no stranger to the law.” Buckhannon Bd. & Care
Home, Inc. v. W. Va. Dep’t of Health & Hum. Res., 532 U.S. 598,
611 (2001) (Scalia, J., concurring). The concept of awarding costs to
the prevailing party appears in Supreme Court opinions dating as
USCA11 Case: 21-10872        Date Filed: 07/07/2022      Page: 8 of 21




8                       Opinion of the Court                 21-10872

far back as the mid-1800s. See, e.g., Pennsylvania v. Wheeling &
Belmont Bridge Co., 59 U.S. 460, 461 (1855) (noting “the repeated
recognition by acts of congress of the right of the prevailing party
to costs”); The Baltimore, 75 U.S. 377, 388 (1869) (“Costs have usu-
ally been allowed to the prevailing party . . . .”).
       Today numerous federal statutes and rules allow courts to
award costs to the “prevailing party.” At issue here is the designa-
tion of prevailing party status and the awarding of costs under Fed-
eral Rule of Civil Procedure 54. Rule 54(d)(1) provides that,
“[u]nless a federal statute, these rules, or a court order provides
otherwise, costs—other than attorney’s fees—should be allowed to
the prevailing party.”
        “Prevailing party” is a legal term of art. Black’s Law Diction-
ary defines the term as: “A party in whose favor a judgment is ren-
dered, regardless of the amount of damages awarded .
— Also termed successful party.” Prevailing party, Black’s Law
Dictionary (11th ed. 2019) (emphasis in original). The Supreme
Court has said that “a prevailing party” is “one who has been
awarded some relief by the court.” Buckhannon, 532 U.S. at 603;
see also Hewitt v. Helms, 482 U.S. 755, 760 (1987) (“Respect for
ordinary language requires that a [party] receive at least some relief
on the merits of his claim before he can be said to prevail.”).
       However, obtaining “some relief” is not always enough. To
cross the threshold to prevailing party status, the Supreme Court
has emphasized that a party—“at a minimum”—“must be able to
USCA11 Case: 21-10872         Date Filed: 07/07/2022     Page: 9 of 21




21-10872                Opinion of the Court                          9

point to a resolution of the dispute which changes the legal rela-
tionship” between the parties. Tex. State Tchrs. Ass’n v. Garland
Indep. Sch. Dist., 489 U.S. 782, 792–93 (1989) (referring to “the ma-
terial alteration of the legal relationship of the parties” as the
“touchstone of the prevailing party inquiry”).
       We can thus distill from the Supreme Court’s prevailing
party jurisprudence that there are two requirements for a party to
reach prevailing party status. First, the party must be awarded
some relief on the merits of its claim by the court. Buckhannon,
532 U.S. at 603. Second, the party must be able to point to a reso-
lution of the dispute which materially altered the legal relationship
between the parties. Garland, 489 U.S. at 792–93.
        While the majority of the Supreme Court’s prevailing party
jurisprudence—including Garland and Buckhannon—comes from
civil rights actions, there is no reason to believe that its definition
of the legal term “prevailing party” varies across different legal con-
texts. After all, “[w]ords that have acquired a specialized meaning
in the legal context must be accorded their legal meaning.” Buck-
hannon, 532 U.S. at 615 (Scalia, J., concurring).
       The Supreme Court has applied the term’s same legal mean-
ing across various civil rights fee-shifting statutes. See, e.g., id. at
603–04 (applying the prevailing party standard from Garland and
Hewitt, both 42 U.S.C. § 1988 cases, to the fee-shifting provisions
of the Americans with Disabilities Act and the Fair Housing
Amendments Act). And if the same legal term retains its legal
meaning across different fee-shifting statutes, we see no reason to
USCA11 Case: 21-10872        Date Filed: 07/07/2022      Page: 10 of 21




10                      Opinion of the Court                  21-10872

depart from that meaning in the context of fees. After all, fees un-
der § 1988 are awarded to the prevailing party “as part of the costs.”
42 U.S.C. § 1988(b) (emphasis added); see also Farrar v. Hobby, 506
U.S. 103, 119–20 (1992) (O’Connor, J., concurring) (suggesting that,
because of this statutory language, the prevailing party standard
under § 1988 and Rule 54(d) are the same); CRST Van Expedited,
Inc. v. E.E.O.C., 578 U.S. 419, 422 (2016) (“Congress has included
the term ‘prevailing party’ in various fee-shifting statutes, and it has
been the Court’s approach to interpret the term in a consistent
manner.”).
       Many other courts have recognized as much, applying the
same prevailing party standard across different rules and fee shift-
ing statutes. See, e.g., B.E. Tech., LLC v. Facebook, Inc., 940 F.3d
675, 677 (Fed. Cir. 2019) (“We interpret the term [“prevailing
party”] consistently between different fee-shifting statutes and be-
tween Rule 54(d)[.] (citation omitted)); Manildra Milling Corp. v.
Ogilvie Mills, Inc., 76 F.3d 1178, 1180 n.1 (D.C. Cir. 1996) (applying
§ 1988 caselaw to a Rule 54(d) analysis because “the meaning of
prevailing party is the same in either context”); Studiengesellschaft
Kohle mbH v. Eastman Kodak Co., 713 F.2d 128, 132 (5th Cir. 1983)
(noting that “the same” prevailing party determination in § 1988
cases “must be made for an award of costs under Rule 54(d)”). We
therefore find that the meaning of “prevailing party” is the same in
USCA11 Case: 21-10872           Date Filed: 07/07/2022         Page: 11 of 21




21-10872                   Opinion of the Court                              11

either context—fees or costs—and our analysis will proceed ac-
cordingly. 4
               IV.     PREVAILING PARTY ANALYSIS
        Pink Palm contends that it is the prevailing party and that
the district court relied on incorrect caselaw in concluding other-
wise. The district court denied prevailing party status to Pink Palm
under the “central issue” test, relying on Sherry Manufacturing Co.
v. Towel King of Florida, Inc., 822 F.2d 1031, 1033 n.5 (11th Cir.
1987). However, Pink Palm points out, the Supreme Court ex-
pressly rejected the “central issue” test two years after Sherry, find-
ing the test to be too narrow. See Garland, 489 U.S. at 790. Apply-
ing the correct standard as set forth in Garland, Pink Palm argues
that it is the prevailing party because it successfully defended Royal
Palm’s initial claim of infringement.
        Royal Palm, on the other hand, thinks the district court got
it right—the court properly considered the resolution of all of the
claims brought by both parties in concluding that there was no
clear winner and, thus, no prevailing party. While this case may
have started as a single-count infringement claim, Royal Palm

4 Several courts have reached this same conclusion, applying the Supreme
Court’s prevailing party standard as outlined in Farrar, Garland, and Buckhan-
non to Rule 54(d) motions for costs. See, e.g., Manildra Milling, 76 F.3d at
1182–83; Tunison v. Continental Airlines Corp., 162 F.3d 1187, 1190 (D.C. Cir.
1998); Miles v. California, 320 F.3d 986, 989 (9th Cir. 2003); Andretti v. Borla
Performance Indus., Inc., 426 F.3d 824, 835–36 (6th Cir. 2005); Dattner v.
Conagra Foods, Inc., 458 F.3d 98, 101–02 (2d Cir. 2006) (per curiam).
USCA11 Case: 21-10872        Date Filed: 07/07/2022     Page: 12 of 21




12                      Opinion of the Court                 21-10872

asserts that Pink Palm responded to its complaint disproportion-
ately—and effected a sea change in the litigation—by filing a five-
count counterclaim, seeking damages, and attempting to perma-
nently invalidate the Trademark. Thus, Royal Palm contends, the
district court properly based its prevailing party determination on
more than just the resolution of Royal Palm’s initial infringement
claim.
                                  A.
        While the Supreme Court has issued multiple opinions
providing guidance on how to determine who is the prevailing
party in various contexts, the Court has not yet addressed whether
there has to be a prevailing party under Rule 54. This is a question
of first impression for our court and the circuit courts to have
weighed in on the issue are split.
       So, is there a prevailing party in every case? There are three
possible ways to answer this question: (1) there can be more than
one prevailing party, (2) there has to be a single prevailing party, or
(3) there can be no prevailing party.
       Given the statutory text, we can quickly dispense with an-
swer 1 and the idea that there can be multiple prevailing parties.
The plain language of Rule 54 unequivocally restricts the number
of prevailing parties to one. This is because the text of Rule 54 pos-
its the awarding of costs to “the prevailing party”—in the singu-
lar—and not to “the prevailing parties.” See Fed. R. Civ. P. 54(d)(1).
We would violate the statutory canon that “words are to be given
USCA11 Case: 21-10872           Date Filed: 07/07/2022        Page: 13 of 21




21-10872                  Opinion of the Court                              13

the meaning that proper grammar and usage would assign them”
if we were to read the use of a singular term (“party”) to mean the
use of the plural (“parties”). See Nielsen v. Preap, 139 S. Ct. 954,
965 (2019) (alteration adopted) (quoting A. Scalia & B. Garner,
Reading Law: The Interpretation of Legal Texts 140 (2012)). As the
Federal Circuit put it, had the Supreme Court 5 “intended for there
to be multiple prevailing parties, it could easily have said so, substi-
tuting ‘parties’ for ‘party.’” Shum v. Intel Corp., 629 F.3d 1360, 1367
(Fed. Cir. 2010). And the Supreme Court’s use of the definite article
“the”—rather than the indefinite article “a”—also evinces that
there can be no more than one prevailing party. See id.
       Since the Rule’s text clearly does not allow for multiple pre-
vailing parties, we are left with a choice between answer 2 (there
must be a single prevailing party) and answer 3 (there can be no
prevailing party). The question of whether there must be a prevail-
ing party is especially germane in the context of mixed judgment
cases, as here. And, as the Federal Circuit points out, “Rule 54(d)




5 We note that some courts reference “Congress” or “the legislating body”
when referring to the drafters of Rule 54. This opinion will refer to “the Su-
preme Court” or “the Court” instead because, pursuant to the Rules Enabling
Act, the Federal Rules of Civil Procedure are promulgated by the Supreme
Court through the Judicial Conference. See 28 U.S.C. §§ 2072, 2073. Of course,
the Rules must thereafter be adopted by Congress to have effect, 28 U.S.C. §
2074, but that does not change the fact that the Court drafts them in the first
instance.
USCA11 Case: 21-10872        Date Filed: 07/07/2022      Page: 14 of 21




14                      Opinion of the Court                  21-10872

has no special rule or exception for mixed judgment cases, where
both parties have some claims decided in their favor.” Id.
        The parties in this case and the circuits that have weighed in
are split between answers 2 and 3. The Federal Circuit thinks that
answer 2 is correct and that the court must declare a prevailing
party. See id. at 1367 (“[E]ven in mixed judgment cases, punting is
not an option.”). Other circuits, however, have adopted answer 3,
finding instances where neither party prevails. See E. Iowa Plastics,
Inc. v. PI, Inc., 832 F.3d 899, 907 (8th Cir. 2016) (no prevailing party
where parties “achieve[d] a dead heat”); Schlobohm v. Pepperidge
Farm, Inc., 806 F.2d 578, 584 (5th Cir. 1986) (finding under the facts
of the case that the court “cannot say that either party prevailed”);
see also Srybnik v. Epstein, 230 F.2d 683, 686 (2d Cir. 1956) (award-
ing neither party prevailing party costs is appropriate “where the
defendant counter-claims for affirmative relief and neither party
prevails on its claim”).
       We think answer 3 is correct and that there are instances
where neither party qualifies as the prevailing party. To understand
why, it’s helpful to first outline the flaws in answer 2—requiring a
prevailing party in every case—by examining the Federal Circuit’s
approach in Shum.
       In Shum, the Federal Circuit held that a court must declare
a single prevailing party in every case. 629 F.3d at 1367 (“For the
purposes of costs and fees, there can be only one winner. A court
must choose one, and only one, ‘prevailing party’ to receive any
costs award.”). While we disagree with the holding in Shum, we
USCA11 Case: 21-10872        Date Filed: 07/07/2022      Page: 15 of 21




21-10872                Opinion of the Court                          15

agree with Federal Circuit’s analysis on two points. First, that the
text of Rule 54(d) does not allow for multiple prevailing parties
(stated differently, that there can only be one winner for the pur-
poses of costs). Second, that Rule 54(d) has no special rule or ex-
ception for mixed judgment cases. The Shum court, however,
made a logical leap in concluding that—because of these two
facts—each case must have one prevailing party.
        Laying out the proper prevailing party standard, Shum goes
on to say that, “[t]o be a ‘prevailing party,’ our precedent requires
that the party have received at least some relief on the merits” and
that the relief “must materially alter the legal relationship between
the parties.” Id. But what about cases that do not result in a mate-
rial alteration in the legal relationship of the parties?
        This logical leap becomes clear when considering together
two rules outlined in Shum: (1) a party is the prevailing party only
if it obtains relief that materially alters the legal relationship of the
parties; and (2) a court must choose one and only one prevailing
party. For both (1) and (2) to be true, then it would also have to
stand that a material alteration in the legal relationship between
the parties occurs in every case. We do not think this is right. If a
party only reaches prevailing party status if a certain condition is
satisfied (the material alteration of the legal relationship), then—
assuming this condition is not a given—there must exist a scenario
in which that condition is not satisfied. In other words, a scenario
in which the relationship between the parties is not materially al-
tered and, consequently, there is no prevailing party.
USCA11 Case: 21-10872       Date Filed: 07/07/2022    Page: 16 of 21




16                     Opinion of the Court                21-10872

       The Eighth Circuit addresses such a scenario in East Iowa
Plastics. There, the court found that there was no such material
alteration in the parties’ relationship where both parties brought
unsuccessful claims and “the district court essentially restored the
status quo ante.” E. Iowa Plastics, 832 F.3d at 906–07. The court
concluded that it did not see how either party could be declared the
prevailing party “[w]here the parties achieve[d] a dead heat.” Id. at
907.
       We find the Eighth Circuit’s reasoning persuasive. Adopting
a rule that allows room for scenarios where neither party satisfies
the “minimum” alteration-of-the-legal-relationship requirement
for prevailing party status makes sense. See Garland, 489 U.S. at
792. Nothing in Rule 54, nor in Supreme Court precedent, requires
the district court to arbitrarily name a winner in such instances
where neither party crosses the threshold to prevailing party status.
       Adopting the position that there must always be a prevailing
party would be akin to us reviving an approach to the prevailing
party determination—often called the “catalyst theory”—that the
Supreme Court has explicitly rejected. The catalyst theory, for-
merly followed by multiple circuit courts, “allows an award where
there is no judicially sanctioned change in the legal relationship of
the parties.” Buckhannon, 532 U.S. at 605. Allowing awards in such
a scenario, however, is antithetical to the Supreme Court’s defini-
tion that a prevailing party must be able to identify a resolution of
the case that changed the legal relationship of the parties. See Gar-
land, 489 U.S. at 792. The Supreme Court has explicitly denounced
USCA11 Case: 21-10872       Date Filed: 07/07/2022     Page: 17 of 21




21-10872               Opinion of the Court                        17

the use of the catalyst theory in federal prevailing party determina-
tions because it would allow cost and fee awards to parties that do
not meet this minimum requirement. See Buckhannon, 532 U.S. at
605. In doing so, the Court noted that its precedents “counsel
against holding that the term ‘prevailing party’ authorizes an award
of attorney’s fees without a corresponding alteration in the legal
relationship of the parties.” Id.
       Holding that the district court must name a prevailing party
in every case, including those in which there is no alteration in the
legal relationship of the parties, would ignore this counsel and con-
travene Supreme Court prevailing party precedent.
                               * * *
       When the resolution of the parties’ legal dispute does not
result in a material change in their legal relationship, there is, by
the Supreme Court’s definition, no prevailing party. We therefore
now hold that (1) the text of Rule 54(d) does not allow for multiple
prevailing parties, and (2) there is not always a prevailing party in
every case. Simply put, a district court may find (at most) one pre-
vailing party, but it is not required to do so in every case.
                                 B.
       Applying this rule to the case at hand, the district court cor-
rectly concluded that, because there was no material alteration in
the legal relationship between the parties in this split-judgment
case, there was no prevailing party.
USCA11 Case: 21-10872           Date Filed: 07/07/2022        Page: 18 of 21




18                        Opinion of the Court                      21-10872

        Pink Palm’s argument for why it is entitled to prevailing
party status focuses on one thing: its successful defense of Royal
Palm’s infringement claim. Pink Palm seems to forget, however,
that it responded to that infringement claim by asserting five coun-
terclaims against Royal Palm, four of which sought cancellation of
Royal Palm’s Trademark. While most of those counterclaims were
dismissed, one of Pink Palm’s cancellation counterclaims and its
non-infringement counterclaim proceeded to trial. The issues of
Trademark infringement and cancellation were tried over three
days, and the jury ultimately found that Pink Palm did not infringe
the Trademark and that the Trademark was not invalid. 6 Pink
Palm thus successfully defended Royal Palm’s infringement claim,
and Royal Palm successfully defended Pink Palm’s cancellation
claim.
        This is far from Pink Palm’s contention on appeal that “Pink
Palm and only Pink Palm achieved some of the relief sought.” In
fact, we have previously recognized—prior to this fee dispute—the
split-judgment, no-clear-winner nature of this case when we de-
scribed the jury’s verdict (which we reinstated) in Royal Palm I, 950
F.3d at 781 (“After a three-day trial, the jury split the baby: It upheld
the mark but found that Pink Palm [] hadn’t infringed it.”).
      Since neither party “won” on the claims they asserted, it is
helpful to look at how courts determine whether a party defending


6 While the jury’s verdict was initially reversed by the district court, it was
subsequently reinstated on appeal. See Royal Palm I, 950 F.3d at 780.
USCA11 Case: 21-10872           Date Filed: 07/07/2022         Page: 19 of 21




21-10872                   Opinion of the Court                              19

a claim has prevailed. The Supreme Court provided guidance on
how courts should do so in CRST Van Expedited, Inc. v. E.E.O.C.,
first recognizing the different goals of plaintiffs and defendants:
“Plaintiffs and defendants come to court with different objectives.
A plaintiff seeks a material alteration in the legal relationship be-
tween the parties. A defendant seeks to prevent this alteration to
the extent it is in the plaintiff’s favor.” 578 U.S. 419, 431 (2016). A
party defending a claim, however, has “fulfilled its primary objec-
tive whenever the plaintiff’s challenge is rebuffed.” Id.
       Here, both Royal Palm and Pink Palm “rebuffed” the other’s
claim as to the Trademark. See id. Under these circumstances, we
don’t see how either party can be named the “prevailing party.”
Keeping in mind that the “touchstone of the prevailing party in-
quiry must be the material alteration of the legal relationship of the
parties,” Garland, 489 U.S. at 792–93, we agree with the Eighth Cir-
cuit that “there is no such alteration where, as here, the district
court essentially restored the status quo ante.” E. Iowa Plastics, 832
F.3d 906–07. This case is precisely the kind of legal “tie” where it
would make no sense to force the district court to declare a prevail-
ing party. 7


7 The majority of the court’s fee order is well-reasoned and applies the correct
alteration-of-the-legal-relationship standard. However, the court also refer-
ences the “central issue” test in its analysis. Pink Palm is correct in pointing
out that the Supreme Court rejected the “central issue” test in Garland, and
courts should thus no longer use the test in their prevailing party determina-
tions. See Garland, 489 U.S. at 790. Under any standard of review, however,
USCA11 Case: 21-10872            Date Filed: 07/07/2022         Page: 20 of 21




20                         Opinion of the Court                       21-10872

                             * * *
       Whether viewed as both parties losing on the claims they
asserted or both parties successfully defending the claims brought
against them, the split-judgment in this case “is not the stuff of
which legal victories are made.” See Hewitt, 482 U.S. at 760. We
therefore hold that neither party has crossed the threshold to pre-
vailing party status. And, because neither party prevailed in this
matter, the district court properly declined costs and fees to Pink
Palm.
                        V.      CONCLUSION
        To bring the analogy into the endzone, we now hold that
civil lawsuits more so resemble regular than post-season NFL
games in that a winner does not always have to be declared. When
the parties achieve a “tie,” a district court may find no prevailing
party for purposes of costs and fees. While there will be occasional
instances, such as this one, where neither party prevails, we note
that in the majority of cases whether there is a prevailing party and
which party prevailed will be easily determined. See 10 C. Wright
& A. Miller, Federal Practice & Procedure § 2667 (4th ed. 2008)
(“Usually the litigant in whose favor judgment is rendered is the
prevailing party for purposes of Rule 54(d).”). When granting

the district court’s use of the test would not prevent us from affirming the
court’s judgment here in light of the well-settled rule that “if the decision be-
low is correct, it must be affirmed, although the lower court relied upon a
wrong ground or gave a wrong reason.” Helvering v. Gowran, 302 U.S. 238,
245 (1937).
USCA11 Case: 21-10872       Date Filed: 07/07/2022    Page: 21 of 21




21-10872               Opinion of the Court                       21

prevailing party status in those instances, however, a district court
is limited to naming one, and only one, prevailing party.
       Applying these rules to the case at hand, the district court
properly found that neither party was the prevailing party. And,
because it did not meet the threshold requirement of prevailing
party status, Pink Palm was rightly denied costs under Rule 54 and
attorney fees under the Lanham Act.
      AFFIRMED.